

116 HR 7039 IH: To designate the facility of the United States Postal Service located at 210 North Missouri Avenue in Lakeland, Florida, as the “Officer Paul Dunn Post Office Building”.
U.S. House of Representatives
2020-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7039IN THE HOUSE OF REPRESENTATIVESMay 27, 2020Mr. Spano introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at 210 North Missouri Avenue in Lakeland, Florida, as the Officer Paul Dunn Post Office Building.1.Officer Paul Dunn Post Office Building(a)DesignationThe facility of the United States Postal Service located at 210 North Missouri Avenue in Lakeland, Florida, shall be known and designated as the Officer Paul Dunn Post Office Building.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Officer Paul Dunn Post Office Building.